Citation Nr: 1428592	
Decision Date: 06/24/14    Archive Date: 07/03/14

DOCKET NO.  08-12 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUE

Entitlement to service connection for a genitourinary disability, claimed as urinary stricture and meatal stenosis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Adams, Counsel







INTRODUCTION

The Veteran had active duty from November 1968 to November 1972, including additional service in the Navy Reserves.

This matter is on appeal from an April 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana. 

This case was previously before the Board in January 2012 and November 2013, at which time the issue currently on appeal was remanded for additional development.  The Board has recharacterized the claim on appeal to more accurately reflect the Veteran's contention on appeal.  See, August 2007 Statement in Support of Claim.

In October 2012, the Veteran signed an Expedited Processing Waiver of the 30-Day Waiting period and indicated that he waived AOJ consideration of any future evidence he wished to submit at a later time.  38 C.F.R. § 20.1304 (2013).


FINDING OF FACT

A genitourinary disability, claimed as a urethral stricture and meatal stenosis, was not shown in service or for several years thereafter; the preponderance of the evidence is against a finding that any genitourinary disability is related to the Veteran's active service.


CONCLUSION OF LAW

The criteria to establish service connection for a genitourinary disability, claimed as urinary stricture and meatal stenosis, are not met.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).
Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letters dated in August 2006 and January 2007 of the criteria for establishing service connection for a urinary stricture, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded in this letter.  These letters accordingly addressed all notice elements and predated the initial adjudication by the AOJ/RO.  Nothing more was required.

As to VA's statutory duty to assist in claims development, the record reflects that reasonable efforts have been made to obtain or to assist in obtaining all relevant records pertinent to the claim.  Pertinent medical evidence associated with the claims files consists of service and VA treatment records (including those obtained pursuant to the Board's 2012 and 2013 Remands), and identified private treatment records.  Also of record and considered in connection with the appeal are various statements submitted by the Veteran and his representative, on his behalf.  No outstanding evidence has been identified that has not otherwise been obtained.

In addition, the Veteran was afforded a VA examination in February and October 2007 and a June 2008 VA opinion was obtained.  Pursuant to the Board's 2012 Remand, a February 2012 addendum was also obtained  A review of the examination reports and October 2007, June 2008 and February 2012 VA medical opinions shows that all subjective and objective findings necessary for evaluation of the Veteran's genitourinary disability were observed and recorded.  The examiner also took into account the Veteran's lay history and complaints.  A rationale was provided with the opinion.  The examinations and opinions appear to be complete and adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007). 

The Board observes that in a January 2012 Brief of Appellant, the Veteran, through his representative, contended that the above-referenced VA examinations were inadequate because they were not performed by board certified medical doctors and/or non-certified medical doctors and that the physician's assistant and nurse practitioner(s) who conducted the requested VA examinations do not have the necessary education, knowledge, training, and expertise to be able to effectively opine as to the etiology of the Veteran's disabilities.  However, the Court has never required that medical examinations only be conducted by physicians.  38 C.F.R. § 3.159(a)(1) provides that competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Here, the Veteran has not submitted any objective evidence tending to show that the PA or nurse practitioners lacked the training and expertise to perform the medical examinations and provide the medical opinions proffered.  Rather, the Board finds that all of the VA examination reports, completed by PAs and nurse practitioners, are comprehensive and adequately address the Veteran's genitourinary symptomatology.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  The Board is satisfied there was substantial compliance with the Board's Remands.

The Veteran, through his representative, also contended that VA failed to consider the April 2008 private opinion of urologist Dr. J.B.R. who recommended that the Veteran undergo a cystoscopy to determine whether he had recurrent urethral stricture disease.  In the Brief, the Veteran's representative stated that VA did not consider this opinion.  However, this opinion was specifically considered and addressed by the RO in the June 2008 Supplemental Statement of the Case at which time the RO observed that the Veteran had undergone a cystoscopy in 2007 and scheduled him for VA examination in June 2008 on the basis of the April 2008 private opinion.  Accordingly, this argument lacks merit as the Veteran has been provided with the recommended diagnostic procedure.

Based on the foregoing action, the Board finds that VA substantially complied with the Board's remand directives in further developing the Veteran's claim.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141 (1999).  

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

II.  Service Connection Claim

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131 (West 2002). Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted into the record.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  Factors for consideration in assessing credibility include a showing of interest, bias, inconsistent statements, consistency with other evidence, and a lack of contemporaneous medical evidence, although that alone may not bar a claim for service connection.  Buchanan, 451 F.3d at 1336-37; Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996), superseded in irrelevant part by statute, Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).

The Veteran contends that he has a genitourinary disability, claimed as urinary stricture and meatal stenosis, that is related to his active service.

The active duty STRs include treatment and diagnoses of chronic epididymitis in April 1969 and urethral stricture, mild left epididymitis, and non-specific urethritis from January 1971 to April 1971.  Records dated from March 1972 to July 1972 indicate diagnoses of a genitourinary infection, left scrotal area pain, and possible epididymitis.  However, a November 1972 release to inactive duty (RID) report of examination indicates a normal genitourinary examination.  STRs from the Veteran's service in the Navy Reserves, dated from March 1976 to May 1969, do not indicate any additional treatment for or diagnoses of genitourinary disorders.

Private treatment records include a July 2004 report from the Veteran's treating urologist, Dr. M.B., which indicated an assessment of an elevated prostate specific antigen (PSA) possibly due to benign prostatic hypertrophy (BPH) and prostatitis.  In August 2004, he underwent a prostate biopsy, the results of which were negative.

Upon a VA examination in February 2007, the Veteran presented with a history of genitourinary symptoms since 1970, including an inability to urinate, a weakening stream, and pain for which he underwent a surgical procedure during service.  The assessment was that there was no objective evidence of existing urethral stricture.

Additional private treatment records from Dr. M.B., dated in May 2007, reflect diagnoses of elevated PSA; BPH; nocturia; hematospermia; and urethral stricture, unspecified.  Due to the Veteran's prior history of strictures, a cystography was performed which indicated a meatal stenosis.

Upon a VA genitourinary examination in October 2007, the Veteran presented with a history of a meatal stricture in 1971 with a subsequent cystoscopy and dilation.  He complained of difficult urinating and dysuria.  The examiner diagnosed meatal stenosis status post dilation.  The examiner conducted a thorough review of the claims file and extensive discussion of the pertinent STRs and private treatment records, including a May 2007 report which included diagnosis of prosthetic enlargement with moderate obstruction and meatal stenosis, dilated.  The examiner opined that the findings made in May 2007 are not related to those made in-service in 1971.  The examiner explained that the January 1971 evaluation indicates that the Veteran had a small meatus with a normal prostate and that nonspecific urethritis was diagnosed.  The examiner observed a diagnosis of gonorrhea in 1969 and epididymitis in April 1971 after which stricture was found.  The examiner opined that urethral infections such as nonspecific urethritis, epididymitis, and gonorrhea are at least as likely as not the causes of the Veteran's stenosis in 1971.  However, the Veteran had a normal prostate in 1971 and was treated with dilation for stricture in 1971 without further mention of meatal stricture until 2006 at which time BPH and an elevated PSA were diagnosed.  The examiner stated that there was no evidence of urethral stricture at that time and that a May 2007 cystoscopy indicated meatal stenosis with dilation.

The examiner noted the Veteran's complaints of worsening voiding symptoms after urethral dilation of meatal stenosis indicates that his enlarged prostate was at least as likely as not the cause of the Veteran's meatal stricture and worsening voiding symptoms in 2007, which differs from the cause of the stricture in 1971.

In an April 2008 letter, private physician Dr. J.B.R., stated that he treated the Veteran in November 2007 and March 2008 regarding his obstructive voiding difficulties.  He agreed that he had a credible history of urethral stricture disease during service that was probably a result of a sexually transmitted disease.  However, he opined that "my best judgment indicates that he is currently suffering from BPH which is probably not a result of his service" and recommended a cystoscopy to determine whether he had recurrent urethral stricture disease.

In June 2008, based on a thorough review of the claims file, a VA examiner opined that based on the location of the Veteran's urethral stricture during service and the lack of intercurrent documentation of symptoms or actual strictures for 35 years [post-service], his urethral stricture was not due to, caused by, aggravated by his active duty.  The rationale was that men who develop urethral strictures describe symptoms associated with the inability to adequately empty their bladder.  However, the Veteran had no complaints of hesitancy, incomplete emptying, dribbling from 1972 until the 2004 diagnosis of BPH.

VA treatment records include an April 2011 report which indicates that the Veteran reported a history of in-service treatment for a stricture.  A cystoscopy revealed two non-obstructing strictures in the urethra and an impression of BPH, elevated PSA, and Peyonies disease.

Pursuant to the Board's January 2012 remand for an opinion as to whether the Veteran's urinary stricture was related to his service, in a February 2012 addendum, a VA examiner stated a review of a January 1971 diagram of the Veteran's strictures revealed that he had a proximal/posterior stricture-restriction at the bladder neck (proximal) the symptoms of which were treated and apparently resolved.  The Veteran did not complain of stricture again until 2007.  The examiner referenced that May 2007 cystoscopy that showed a meatal stenosis which was dilated and opined that a meatal stenosis is a distal stricture that is unrelated to the proximal stricture depicted in the STR in 1971.  The examiner explained that a review of the claims file showed no recurrence of a stricture, regardless of the location, until 35 years later.  The examiner opined that based on the location of the stricture in 1971 and the location of the stricture 35 years, the Veteran's urinary stricture is not due to, caused or aggravated by any event caused in active duty.

The Board finds that the claim must be denied.  In this regard, while the STRs indicate treatment of genitourinary disabilities, including meatal stenosis and stricture, the earliest post-service medical evidence of any relevant findings regarding any genitourinary disability is in 2007, at which time he was diagnosed with a meatal stenosis.  Moreover, there is no medical opinion of record which relates the Veteran's urethral stricture or meatal stricture to his service.  In this regard, the most competent opinions of record are the October 2007 and June 2008 VA opinions which collectively state that the Veteran's urethral stricture is not related to his service.  These opinions are supported by a thorough and extensive review of the claims file, examination of the Veteran in 2007, and well-reasoned rationales supported by medical research.  There are no contrary opinions.

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, an opinion as to the etiology and onset of a urethral stricture or meatal stenosis and whether any current genitourinary disability is etiologically related to the Veteran's active service, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Genitourinary disabilities are not the types of conditions/diseases that are readily amenable to mere lay diagnosis or probative comment regarding its etiology, as the evidence shows that diagnostic and other specific findings are needed to properly assess and diagnose these disorders.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); and Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007). 

That is, although the Board readily acknowledges that Veteran is competent to report symptoms such as difficulty urinating, there is no indication that the Veteran is competent to etiologically link any such symptoms to his active service.  In addition, the Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that the Veteran has received any special training or acquired any medical expertise in evaluating genitourinary disorders.  King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  Accordingly, this lay evidence does not constitute competent medical etiological evidence and lacks probative value in this regard.  The Board further finds that to the extent the Veteran is competent to state that he has had certain genitourinary symptoms since service, this is not the type of disorder that can be linked by way of continuity of symptoms (See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) and 38 C.F.R. § 3.309(a) (2013)), and that such statements, to the extent they are probative, are not of equal or greater weight when compared with the medical opinions against the claim.  

In reaching this conclusion, the Board notes that under the provisions of 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, a reasonable doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).








ORDER

Service connection for a genitourinary disability, claimed as urinary stricture and meatal stenosis, is denied.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


